Citation Nr: 0006206	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-00 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee strain, status post medial meniscectomy, prior to 
April 2, 1997, and from June 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1957.  His claim comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in part, granted the veteran service 
connection and assigned him a 10 percent rating for a right 
knee strain, effective from July 31, 1996.  By rating 
decision dated December 1997, the RO increased the rating 
assigned the veteran's right knee disability to 100 percent, 
effective from April 2, 1997, and to 10 percent, effective 
from June 1, 1997.

Initially, the veteran also appealed the RO's December 1997 
rating decision continuing the 30 percent rating assigned his 
left knee disability from September 1, 1997.  However, after 
the RO, in a rating decision dated July 1998, increased the 
rating assigned the left knee disability to 60 percent, 
effective from September 1, 1997, the veteran withdrew his 
appeal of the December 1997 action by letter dated October 
1998.  The veteran's left knee claim is therefore no longer 
before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim.  

2.  Prior to April 2, 1997, the veteran's right knee 
disability caused pain, soreness, and tenderness along the 
medial joint line, pain at the extremes of motion, and 
limitation of flexion. 

3.  From June 1, 1997, the veteran's right knee disability 
has caused scarring, joint line pain, slight swelling, pain, 
soreness, tenderness and crepitation on motion, limitation of 
flexion, palpable soreness medially, and palpable spurs in 
and around the right knee compartment. 


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an initial 
rating in excess of 10 percent for right knee strain, status 
post medial meniscectomy, prior to April 2, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1999).

2.  The evidence satisfies the criteria for an initial rating 
of 20 percent for right knee strain, status post medial 
meniscectomy, from June 1, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 7800, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative claim that the rating 
initially assigned the veteran's right knee disability does 
not reflect the severity of his right knee symptomatology.  
The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim, and if so, 
whether VA has properly assisted him in the development of 
his claim.  Based on the veteran's dissatisfaction with the 
initial rating assigned by the RO, the Board finds that the 
veteran has presented a claim that is well grounded.  See 
generally Fenderson v. West, 12 Vet.App. 119 (1999).  The 
Board also finds that the VA has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required under 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7 (1999).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson, 12 Vet.App. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 
Vet.App. 484, 488 (1991). 

In this case, by rating decision dated December 1996, the RO 
granted the veteran service connection and assigned him a 10 
percent rating for a right knee strain secondary to his 
service-connected left knee disability, effective from July 
31, 1996.  Thereafter, additional medical evidence was 
associated with the claims file.  Based on this evidence, the 
RO, in a rating decision dated December 1997, recharacterized 
the veteran's right knee disability as right knee strain, 
status post medial meniscectomy, and increased the rating 
assigned this disability to 100 percent, effective from April 
2, 1997, and to 10 percent, effective from June 1, 1997.  In 
December 1997, the veteran submitted a written statement 
indicating that he disagreed with the December 1997 decision 
reinstating the 10 percent rating.  However, as this written 
statement was received within a year of the RO's December 
1996 decision initially assigning the 10 percent rating, it 
can also be construed as a notice of disagreement with that 
decision. 

Prior to April 2, 1996 and from June 1, 1997, the RO rated 
the veteran's right knee disability as 10 percent disabling 
pursuant to Diagnostic Code (DC) 5257.  Under DC 5257, which 
governs ratings of knee impairments, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability and a 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (1999).

Other DCs that are pertinent to the veteran's right knee 
claim include 5260, 5261 and 7804.  Under DC 5260, a zero 
percent rating is warranted if flexion of the leg is limited 
to 60 degrees.  A 10 percent rating is warranted if flexion 
is limited to 45 degrees, and a 20 percent rating is 
warranted if flexion of the leg is limited to 30 degrees.  A 
30 percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260 (1999).  

Under DC 5261, a zero percent rating is warranted if 
extension of the leg is limited to 5 degrees.  A 10 percent 
rating is warranted if extension is limited to 10 degrees.  A 
20 percent rating is warranted if extension of the leg is 
limited to 15 degrees.  A 30 percent rating is warranted if 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted if extension is limited to 30 degrees.  A 50 
percent rating is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (1999).

Under DC 7804, a 10 percent rating is warranted for scars 
that are superficial, tender and painful on objective 
demonstration.  To be assigned a higher rating for scars that 
are not the result of a burn, the evidence must establish 
that the scars either severely disfigure the head, face or 
neck, or cause functional limitation of the part affected.  
38 C.F.R. § 4.118, DCs 7800, 7804, 7805 (1999).

For the reasons that follow, the Board believes that: (1) 
during the first time period at issue, the veteran's right 
knee disability more nearly approximated the 10 percent 
rating initially assigned by the RO; and (2) during the 
second time period at issue, the veteran's right knee 
disability more nearly approximated a 20 percent rating.  

A.  Prior to April 2, 1997

The medical evidence of record indicates that, although the 
veteran was seen regularly prior to April 2, 1997 for his 
left knee, he never received treatment for right knee 
complaints.  In written statements submitted prior to April 
2, 1996, the veteran certainly made assertions about his 
right knee.  However, the only objective right knee medical 
findings of record prior to April 2, 1996, are those shown on 
x-ray at the Cleveland Clinic Foundation in September 1996, 
and those recorded by a VA examiner for compensation purposes 
in October 1996.    

The x-rays mentioned show that the veteran had mild medial 
joint space narrowing and mild osteophyte formation about the 
right knee in September 1996.  During the October 1996 VA 
examination, the veteran reported that, due to the severity 
of his left knee disability, he had been overusing his right 
knee and had pain, swelling and "giveway".  The examiner 
noted some pain, soreness and tenderness along the medial 
jointline, and pain on motion at the extremes (0 to 120 
degrees of flexion).  He also noted that the veteran had a 
stable joint and no crepitation or effusion.  He diagnosed a 
right knee strain and concluded that the veteran was 
overusing his right knee and had a right knee strain as a 
result of his significant problems with his left knee.  

The veteran underwent a right knee arthroscopy, medial 
meniscectomy, lateral meniscal trimming, and debridement of 
the medial and lateral articular surfaces on April 2, 1997.  
According to a letter written by the surgeon, Peter J. 
Brooks, M.D., several weeks later, the stiffness in the 
veteran's left knee caused increased demands on his right 
knee, and X-rays taken at the time of surgery were positive 
for osteoarthritic changes of the right knee.

The RO awarded the veteran a temporary total rating for the 
period April 2, 1997 to May 31, 1997, based on the April 2, 
1997 hospital report and Dr. Brooks' letter.  Therefore, the 
only right knee findings relevant to this portion of the 
Board's decision are those that were recorded on x-ray in 
September 1996 and in the October 1996 VA examination report.  
These findings reflect that, during the time period at issue, 
the veteran's right knee caused pain, soreness and tenderness 
along the medial joint and pain at the extremes of motion (0 
to 120 degrees of flexion), but no subluxation or 
instability.  They include the examiner's impression that the 
veteran had "some" pain along the medial joint line, but 
not an opinion as to whether the pain was slight, moderate or 
severe.  The report is unclear regarding the meaning of the 
examiner's notation of "0-120 degrees of flexion."  The 
examiner noted this finding in the context of the veteran's 
exhibition of pain on the extremes of motion, which means 
that the veteran might have had full range of motion with 
pain beginning at 120 degrees of flexion.  However, the 
examiner's notation could also be read to indicate that the 
veteran had not only pain on the extremes of motion, but 20 
degrees less than normal limitation of flexion.  See 
38 C.F.R. § 4.71, Plate I.  

The veteran was not shown to have subluxation or instability 
of the right knee prior to April 2, 1997; thus, to the extent 
his right knee was impaired during the time period at issue, 
this impairment was due to symptoms other than subluxation 
and instability.  According to the medical evidence of 
record, these symptoms were not so severe as to necessitate 
treatment prior to April 2, 1997.  Even assuming the 
veteran's right knee symptoms included limitation of flexion 
during the time period at issue, there is no evidence 
establishing that these three symptoms (pain along the joint 
line, pain on motion, and 20 degrees limitation of flexion) 
collectively caused more than slight impairment of the right 
knee. 

In the absence of evidence establishing that the veteran's 
right knee caused moderate subluxation or instability (or 
moderate knee impairment in general), limitation of extension 
to 15 degrees, or limitation of flexion to 30 degrees, a 
higher rating under DC 5257, 5260, 5261, prior to April 2, 
1996, may not be assigned.  In addition, in the absence of 
evidence of both instability and arthritis (confirmed by x-
rays), a separate evaluation may not be assigned under the GC 
opinions noted above. 


B.  From June 1, 1997

During a VA examination in September 1997, the veteran 
reported that, although his right knee did not necessitate 
the use of a cane or brace, it caused aches, pain, soreness, 
swelling and giving away.  On physical examination of the 
right knee, the veteran had arthroscopic surgery scars, some 
soreness, tenderness, pain and crepitation with motion, some 
joint line pain and range of motion from 0 to 115 degrees of 
flexion.  The examiner noted no effusion, a negative 
McMurray's sign, and a stable right knee.  X-rays showed 
arthritis of the right knee.  Based on the clinical findings 
and x-ray results, the examiner diagnosed residual post 
operative internal derangement right knee with arthritis.

The veteran testified during his February 1998 RO hearing 
that he had right knee pain on an occasional basis, usually 
if he overused his right knee, sat for in excess of 15 
minutes, or tried to carry items upstairs.  The veteran also 
testified that his right knee symptoms did not necessitate 
regular treatment, prescription medication, or the use of a 
brace.  He noted that his doctor had told him that he would 
need a total right knee replacement in a few years.  He also 
noted that his right knee did not cause him a great deal of 
problems at work, and that his duties at work had been 
changed because of his left knee problems.  He testified that 
he missed two weeks of work in 1997 because of the right knee 
arthroscopy.

A VA examiner examined the veteran's right knee in March 
1998.  During this examination, the veteran reported 
occasional swelling, aching pain, stiffness, soreness and 
"giveway."  He described no specific flare-ups, but 
indicated that he found it difficult to go up and down 
stairs, and to do any type of climbing, squatting or crawling 
activities.  The VA examiner noted that the veteran had a 
slight amount of swelling, pain and crepitation with motion, 
and range of motion, both actively and passively, from 0 to 
115 degrees of flexion.  The VA examiner also noted that the 
veteran had no mediolateral tenderness, no instability of the 
right knee, a stable knee, and a negative McMurray's sign.  
X-rays of the right knee showed arthritis with no change.  
The examiner diagnosed postoperative internal derangement of 
the right knee.

A VA examiner examined the veteran's right knee again in 
April 1999.  During this examination, the veteran reported 
that his knee had worsened progressively within the last two 
years.  He reported increasing amounts of pain, soreness and 
tenderness, and some stiffness, swelling, giving away and 
fatigability.  The examiner indicated that the veteran 
described a progressive worsening of symptoms rather than 
specific flare-ups.  The VA examiner noted right knee 
tenderness, soreness, and pain generalized throughout range 
of motion testing, crepitation on motion, range of motion 
from 0 to 115 degrees of flexion, slight swelling, palpable 
soreness medially and palpable spurs in and around the right 
knee.  He also noted a stable knee on medial, lateral, 
anterior, and posterior testing and a negative McMurray's 
sign.  X-rays showed minimal degenerative changes of the 
right knee.  Based on the objective and x-ray findings, the 
examiner diagnosed residual postoperative internal 
derangement of the right knee with arthritis.

An x-ray conducted at the Cleveland Clinic Foundation in 
November 1998 revealed remote degenerative changes about the 
right knee and patella, and at least two clips in the soft 
tissues posterior to the tibia.

The above findings establish that the veteran's right knee 
symptoms worsened between the two time periods at issue in 
this appeal.  Again, during VA examinations, the veteran was 
not shown to have subluxation or instability of the right 
knee.  Thus, to the extent the veteran's right knee has been 
impaired since June 1, 1997, this impairment has been due to 
symptoms other than subluxation and instability.  As 
previously noted, prior to April 2, 1997, the veteran's right 
knee disability caused three symptoms: pain, soreness, and 
tenderness along the medial joint line, pain at the extremes 
of motion, and limitation of flexion.  Since June 1, 1997, 
the veteran's right knee disability has caused the symptoms 
already noted as well as swelling, five more degrees of 
limitation of flexion, crepitation on motion, palpable 
soreness medially, and palpable spurs in and around the right 
knee compartment.  Although no VA examiner or private 
physician has characterized the veteran's right knee 
impairment as "moderate", the Board believes that this 
documented increase in objective symptomatology establishes 
that the veteran's right knee disability has increased in 
severity from June 1, 1997, from slight to moderate.  Based 
on this finding, the Board concludes that, from June 1, 1997, 
the veteran's right knee disability picture has more nearly 
approximated a 20 percent rating under DC 5257.  Therefore, a 
higher rating of 20 percent is warranted from June 1, 1997.   

In the absence of evidence of severe subluxation or 
instability (or severe knee impairment in general), flexion 
limited to 15 degrees, extension limited to 20 degrees, or 
scars that severely disfigure the head, face or neck, or 
cause functional limitation of the right knee, a rating in 
excess of 20 percent is not warranted under DC 5257, 5260, 
5261, 7800 or 7805, from June 1, 1997.  A rating in excess of 
20 percent is also not warranted under 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), because the 
veteran's pain on use, which was objectively confirmed during 
VA examinations, is contemplated in the 20 percent rating 
assigned.  Moreover, the veteran has reported symptoms that 
are worsening progressively, not flare-ups.  Finally, in the 
absence of evidence of both instability and arthritis, a 
separate evaluation is not warranted under the GC opinions 
noted above.  

C.  Conclusion

The veteran asserts that his right knee disability will soon 
require a right knee replacement.  In support of this 
assertion, he has submitted a letter from Dr. Brooks 
indicating that such a procedure will eventually be 
performed.  The Board recognizes that the veteran's right 
knee disability might require reratings in the future, in 
accordance with changes in his condition.  However, at 
present, the evidence supports the veteran's claim for an 
initial rating of 20 percent, from June 1, 1997 only, for 
right knee strain, status post medial meniscectomy.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee strain, status post medial meniscectomy, prior to 
April 2, 1997, is denied. 

Entitlement to an initial rating of 20 percent for right knee 
strain, status post medial meniscectomy, from June 1, 1997, 
is granted subject to the statutory and regulatory provisions 
governing the payment of monetary benefits.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

